Case: 21-20355     Document: 00516114440         Page: 1     Date Filed: 12/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     December 2, 2021
                                  No. 21-20355
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Sheila Owens Collins,

                                                           Plaintiff—Appellant,

                                       versus

   Judge Michael Newman, Individually and in his Official
   Capacity as Justice of the Probate Court of Harris
   County,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-3623


   Before Clement, Ho, and Oldham, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20355     Document: 00516114440       Page: 2   Date Filed: 12/02/2021




                                No. 21-20355


         Appellant fails to present any non-frivolous arguments on appeal.
   Accordingly, the judgment of the district court is AFFIRMED. See 5th
   Cir. R. 47.6.




                                     2